Citation Nr: 1811821	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-28 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether the Veteran's character of discharge is a bar to his receipt of Department of Veterans Affairs (VA) compensation benefits.  


REPRESENTATION

Appellant represented by:  Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The appellant served on active duty from January 1987 to June 1991.  He was discharged "Under Other Than Honorable Conditions."  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 administrative decision by the VA Regional Office (RO) in Chicago, Illinois.  In November 2016, a videoconference hearing was held before the undersigned; a transcript is associated with the record.  


FINDINGS OF FACT

1.   The appellant entered service in January 1987 and was administratively discharged in June 1991 under other than honorable conditions on the basis that he committed misconduct due to drug abuse.  

2.  The appellant's service from January 1987 to June 1991 did not involve willful and persistent misconduct on his part, and his discharge is not considered to be under dishonorable conditions.


CONCLUSION OF LAW

The character of the appellant's discharge (under other than honorable conditions) is not dishonorable, and is not a bar to his receipt of VA compensation benefits.  38 U.S.C.§§ 101(2), 5107, 5303 (2012); 38 C.F.R. §§ 3.1, 3.12 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the Board's decision is favorable to the appellant, no further action is required to comply with the VCAA.

Legal Criteria, Factual Background, and Analysis

A veteran is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C. § 101(2); 38 C.F.R. § 3.1(d).  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C. § 5303; 38 C.F.R. § 3.12(a).  

Under 38 C.F.R. § 3.12, a discharge or release because of willful and persistent misconduct is to be considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  Id.  A discharge or release from service because of willful and persistent misconduct is a bar to the payment of VA benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n).

The appellant's service personnel records show that he was discharged from the Navy in June 1991 under other than honorable conditions; the narrative reason for his separation was misconduct due to drug abuse (use).  According to his Administrative Discharge Board Proceeding in March 1991, the appellant's military misconduct was attributed to drug abuse as evidenced by his service record.  Military offenses related to drugs/drug abuse were summarized to have taken place in 1987 and 1991.  During the discharge proceedings, the appellant testified that he did not know how marijuana got into his system, although he believed it may have been from inhaling marijuana smoke from an airman and from being around others in the town who were using drugs (i.e., essentially via "second hand smoke").  He agreed that his performance had "gone down hill" but that it was not the result of drugs (he noted conflict with his chief and being watched constantly and frequently getting written up).  The discharge board recommended, by a vote of 4 to 0, that the appellant be separated with an other than honorable discharge.  His commanding officer concurred with the recommendation, stating that he had "made it known to the crew that if they were caught using drugs, or had any other involvement with drugs, they would receive severe punishment and could possibly be discharged from the Navy."  

Service personnel records of the appellant before the military discharge board included non-judicial punishment from wrongful possession of "some amount of marijuana" on two different occasions in October 1987 (with one of those occasions also involving wrongful introduction of marijuana on a naval vessel) and wrongful possession of drug abuse paraphernalia on one occasion in December 1987; unauthorized absences over liberty from his ship in February 1988 (of one day's duration), in November 1988 (twice, of one hour's duration and of one day's duration), and in December 1988 (of one day's duration); and non-judicial punishment from wrongful use of marijuana on one occasion in February 1991.  

The record also contains a January 1991 accident/injury notification form, reflecting that the appellant was involved in a motor vehicle accident while sitting at a traffic signal when he was hit from behind; and a January 1991 emergency room record, indicating that the appellant presented complaining of lower back pain from a motor vehicle accident that morning (he was released to rest in his quarters for 24 hours and to take Motrin).  

In a November 2010 Administrative Decision, the RO found that the appellant's offenses committed during service constituted willful and persistent misconduct.  The RO thus concluded that the appellant's period of service was held to have been terminated under other than honorable conditions, and constituted a bar to VA benefits (except medical treatment).  In December 2010, the RO issued a determination, based on the November 2010 Administrative Decision, that the appellant's character of discharge was dishonorable for VA purposes and thus a bar to his receipt of VA benefits because he was administratively discharged under other than honorable conditions due to drug abuse that constituted willful and persistent misconduct. 

In testimony at the November 2016 hearing, the appellant discussed the reason for his administrative discharge in June 1991 due to misconduct related to drug use.  He testified that in January 1991 he was the driver of a car that was rear-ended at a red traffic light, and that he sustained a back injury.  He stated that over the ensuing month he frequently sought Navy treatment for back pain.  He received ibuprofen (800 mg.) to take daily, which was not providing relief.  He stated that after a medical corpsman told him that "marijuana kills the pain," he obtained some and used it a couple of times for pain relief, with success.  Soon thereafter, he underwent a urinalysis [service records indicate that he was subject to random testing], which was positive for marijuana.  He said that as a result of the testing, he was not offered counseling or treatment but was instead put on restricted duty.  He said he was written up because he was unable to work, and no one wanted to hear about his ongoing back pain.  Thereafter, he felt that he was "rushed... off the ship" through the administrative discharge proceedings, without attention being paid to any of his medical needs.  As for the documented AWOLs during service, the appellant stated that they were very brief and he was written up even if he was late for muster.  The Board finds his explanations plausible and generally credible.  

After a longitudinal review of the record, the Board finds that the evidence supports the appellant's claim that his actions during service did not constitute willful and persistent misconduct.  The March 1991 Administrative Discharge Board Proceeding found that the appellant committed a serious offense through his drug abuse, citing to infractions on three occasions in 1987 and one infraction in February 1991.  None of the brief unauthorized absences, also documented in the service record, were cited as a reason for his administrative separation.  Of the drug-related offenses, it is noted that such other details as the amount of marijuana and the nature of the drug paraphernalia found were not identified.  Significantly, the Board observes that after the 1987 infractions, the appellant was not thereafter cited for any other drug-related offenses for a long period, until February 1991.  As was described at the Board hearing in November 2016, this offense occurred the month after a documented motor vehicle accident when the appellant was experiencing ongoing low back pain for which he was seeking effective relief; he evidently found it with marijuana, to a greater degree than with the Motrin that was initially prescribed by an emergency room physician and subsequently by a Navy doctor or corpsman.  In the transcript of the military discharge board proceedings, the appellant refers to his performance problems at work due to back pain.  

From the available evidence, the Board finds the following to be noteworthy:  that there ceased to be any further drug-related offenses after the 1987 infractions for a long period, until the single offense that triggered the appellant's eventual separation in June 1991; that the appellant's back injury was the defining event that resulted in his efforts to seek relief for pain through marijuana; and that there was no apparent effort on the part of the appellant's commanding officer or any superior to address the root cause of the appellant's drug-seeking behavior before convening the proceedings to discharge him administratively for drug abuse (use).  In short, the Board perceives the drug-related offenses in service to be minor transgressions, not warranting an overall characterization of willful and persistent misconduct.  

Based on the foregoing evidence, the Board finds the appellant's actions which led to his "under conditions other than honorable" discharge did not constitute "willful and persistent misconduct" under VA law.  Accordingly, the character of his discharge is not dishonorable, and is not a bar to his receipt of VA benefits other than medical treatment.  








ORDER

The appeal to establish that the character of the appellant's discharge is not dishonorable, and not a bar to VA benefits other than medical treatment, is granted.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


